HARVEY, Commissioner.
The principal question presented in the application for the writ of error in this case goes to the validity of Subdivision 10 of Section 57 of the by-laws of Sovereign Camp of the Woodmen of the World, being the same by-law provision which we have this day held to be void in the case of Sovereign Camp, W. O. W. v. Martinez et ux., Tex.Com.App., 126 S.W.2d 10, this day decided.
Other questions presented in the application go to the ruling of the Court of Civil Appeals on the other evidentiary matters discussed in the opinion of that court. Sovereign Camp, W. O. W. v. De Martinez, 103 S.W.2d 995. We have carefully considered the questions raised, and conclude that the several rulings of that court are correct.
The judgment of the Court of Civil Appeals, affirming the judgment of the trial court, is affirmed.
Opinion "adopted by the Supreme Court
CURETON, C. J., not sitting. ■